UNITED STATES DISTRICT COURT , i ee
WESTERN DISTRICT OF NEW YORK \ pete uO

  

~-LOEWENGUTONAe 0
“SLERN DisTRICLE

 

THE UNITED STATES OF AMERICA
1:18-CR-120 — LUV-MJR

V. DECISION AND ORDER

DANNY W. MICHAEL, Ill, et al,

Defendants.

 

This case has been referred to the undersigned by the Hon. Lawrence J. Vilardo
pursuant to 28 U.S.C. §636(b)(1) for all pre-trial matters and to hear and report upon
dispositive motions. (Dkt. No. 6).

Before the Court are omnibus pretrial motions to suppress evidence and various
discovery demands. The Court will address the non-dispositive motions herein and
handle defendants’ dispositive motions by separate report and recommendation.

The non-dispositive motions of defendants Danny W. Michael, III (Dkt No. 251),
Alexis V. Hall (Dkt. Nos. 249, 360), Destiny J. Hare (Dkt. No. 247), Michael A. Davis (Dkt.
No. 246), Jamell Trapp (Dkt. No. 252), Ryan R. Lopez, Jr. (Dkt. No. 243), Marcus Martin
Bowman (Dkt. No. 253), and Henry Stovall, Jr. (Dkt. Nos. 244, 326, 330, 331) are granted
and denied as discussed below.

BACKGROUND

On October 4, 2018, a federal grand jury returned a Superseding Indictment

charging 16 defendants with 42 counts of criminal conduct. (Dkt. No. 85). The charges

include methamphetamine conspiracy beginning in March 2017 and continuing until the
return of the Superseding Indictment; numerous counts of possession with intent to
distribute and distribution of cocaine base, methamphetamine, 5 grams of more of
methamphetamine, and 50 grams or more or methamphetamine; using and maintaining
a drug-involved premises at 131 Barrows Street, Jamestown, New York; using and
maintaining a drug-involved premises at 22 Bassett Street, Jamestown, New York; using
and maintaining a drug-involved premises at 45 Baker Street, Jamestown, New York;
possession of firearms in furtherance of drug trafficking; felon in possession of a firearm;
using and maintaining a drug-involved premises at 846 Lafayette Street, Jamestown, New
York; using and maintaining a drug-involved premises at 11 W. 10th Street, Jamestown,
New York; attempted possession of 50 grams or more of methamphetamine with intent
to distribute; felon in possession of a firearm and ammunition; and using and maintaining
a drug-involved premises at 153 % Main Street, Jamestown, New York.

Defendants Danny W. Michael, Ili (Dkt No. 251), Alexis V. Hall (Dkt. Nos. 249, 360,
366), Destiny J. Hare (Dkt. No. 247), Michael A. Davis (Dkt. No. 246), Jamell Trapp (Dkt.
No. 252), Ryan R. Lopez, Jr. (Dkt. No. 243), Marcus Martin Bowman (Dkt. No. 253), and
Henry Stovall, Jr. (Dkt. Nos. 244, 292, 326, 330, 331) have dispositive and non-dispositive
pretrial motions pending before the Court."

Defendants Michael, Hall, Trapp, Lopez, Bowman, and Stovall have filed motions
seeking suppression of physical evidence and statements intended to be used against

them. Several of those motions required the Court to conduct evidentiary hearings,

 

' Defendants Searcy E.. Fields (Dkt. No. 130), Zackie! Fields, Jr. (Dkt. 154), Ernest Cauley, Jr. (Dkt No.
167), Stacie N. Yancer (Dkt No. 182), Ramael O. Fields (Dkt No. 266), and Stephanie L. Harrison (Dkt.
No. 348} have entered into plea agreements with the Government. Defendants Andrew C. Bennett and
Jacob A, Motherwell have not filed any pretrial motions.

2
receive post-hearing briefing, and hear oral argument along timelines which varied for
each defendant. The Court will resolve those suppression motions separately.

Defendants Michael, Hall, Bowman, Stovali, Lopez, and Hare have made requests
to join the motions of their co-defendants. To the extent they are relevant.and applicable,
the Court will address the omnibus discovery and disclosure motions of each defendant
collectively. Thus, presently before the Court are defendants’ non-dispositive pretrial
motions for: (1) a bill of particulars pursuant to Rule 7(f) of the Federal Rules of Criminal
Procedure; (2) discovery pursuant to Rules 12 and 16 of the Federal Rules of Criminal
Procedure; (3) disclosure of informant identities; (4) production of Brady/Giglio material:
(5) early disclosure of witness statements pursuant to the Jencks Act; (6) disclosure and
transcription of grand jury testimony; (7) pretrial disclosure and limitation of the
introduction of co-conspirator declarations; (8) disclosure of evidence pursuant to Rules
404(b), 608, 609, and 807 of the Federal Rules of Evidence; (9) Bruton request to exclude
statements of non-testifying co-conspirators; (10) voir dire government experts outside
presence of the jury; (11) preservation of rough notes and other evidence; (12) audibility
hearing; (13) severance of trials pursuant to Rule 14(a) of the Federal Rutes of Criminal
Procedure; (14) joinder of applicable motions of co-defendants; and (15) leave io file
additional motions. (Dkt. Nos. 243; 244: 246; 247; 249: 251; 252: 253, 326; 330; 331:
360).

The Government filed a response to the pretrial motions of each defendant except
Hare and Davis. (Dkt. Nos. 275; 276: 277; 278; 279; 280; 293: 365). This omission
appears to be inadvertent and the content of the Government's other responses is

applicable. Both logic and consistency dictate that the motions of defendants Hare and
Davis be decided in accordance with that of their co-defendants and not be granted
automatically for jack of response. Additionally, the Government has made cross-
demands for reciprocal discovery.

The Court heard oral argument on the motions of each defendant on September
16,2019 and considered the matter submitted. The Court's decisions. as to defendants’

omnibus discovery demands are set forth in detail below.

DISCUSSION
1. Bill of Particulars

Defendants move for a bill of particulars. (Dkt. Nos. 243, pgs. 13-16; 244, pgs. 15-
17; 247, pg. 5; 251, pgs. 2-3; 253, pgs. 5-8: 360, pg. 10). They seek particularization as
to, inter alia, the alleged members of the conspiracy, the date, place, details of formation
of the conspiracy, details of overt acts allegedly committed in furtherance of the
conspiracy, each. defendant’s role in the alleged conspiracy, details of controlled
substances distributed pursuant to the conspiracy, and identities of all unindicted co-
conspirators. (/d.).

Federal Rule of Criminal Procedure 7(f) “permits a defendant to seek a bill of
particulars in order to identify with sufficient particularity the nature of the charge pending
against him, thereby enabling defendant to prepare for trial, to prevent surprise, and to
interpose a plea of double jeopardy should he be prosecuted a second time for the same
offense.” United States v. Bortnovsky, 820 F.2d 572, 574 (2d Cir. 1987). However, “[ifhe
Government may not be compelled to provide a bill of particulars disclosing the manner
in which it will attempt to prove the charges, the precise manner in which the defendants

committed the crimes charged, or a preview of the Government's evidence or legal

4
theories.” United States v. Rittweger, 259 F. Supp. 2d 275, 291 (S.D.N.Y. 2003). In
determining whether a bill of particulars is warranted, a court is to consider “the complexity
of the offense, the clarity of the indictment, and the degree of discovery otherwise afforded
to defendants.” United States v. Shoher, 555 F. Supp. 346, 349 (SDNY 1983). Further, it
is well-settled that acquisition of evidentiary detail is not the purpose of a bill of particulars.
United States v. Torres, 901 F.2d 205, 234 (2d Cir. 1990).

Here, the Court finds that a bill of particulars is unnecessary because the specific
allegations contained in the Indictment, together with the discovery already provided, are
sufficiently clear. Contrary to defendants’ belief, the Government is not required to
particularize overt acts, unnamed co-conspirators, and other details regarding the alleged
conspiracy. See United States v. Carroll, 510 F.2d 507, 509 (2d Cir. 1975) (“There is no
general requirement that the government disclose in a bill of particulars all the overt acts
it will prove in establishing a conspiracy charge[.}"); United States v. Muyet, 945 F. Supp.
586, 599 (S.D.N.Y, 1996) (‘The defendants are not entitled to a bill of particulars setting
forth the ‘whens,’ ‘wheres,’ and ‘with whoms’ regarding the [] enterprise and conspiracy.”)
(quoting United States v. Jimenez, 824 F. Supp. 351, 363 (S.D.N.Y. 1993)).

The charges are neither complex nor difficult to understand. They allege that
between March 2017 and October 4, 2018 defendants engaged in a conspiracy to
distribute controlled substances and that they possessed with intent to distribute, and
distributed, 50 grams or more of methamphetamine. The Indictment specifies the dates
upon which individual defendants are alleged to have possessed with intent to distribute
and distributed specific amounts of methamphetamine and cocaine base. It also alleges

that defendants used and maintained premises in Jamestown, New York located at 131
Barrows, 22 Bassett Street, 45 Baker Street, 846 Lafayette Street, 11 W. 10th Street, and
153 % Main Street for manufacturing and distributing methamphetamine. Defendants
Davis, Michael, Hall, and Trapp are also charged with possession of firearms in
furtherance of drug trafficking crimes. Defendant Michael is additionally charged as being
a felon in possession of a firearm. The Indictment details the exact firearms alleged to be
used and possessed, as well as the dates the alleged conduct occurred.

Further, the Government submits that it has already provided considerable
information to the defendants in addition to the charges of the Indictment; including
itemized voluntary discovery, discovery pertaining to co-defendants, and information
contained in the criminal complaint fited prior to the indictment. The Government objects
that defendants have not offered any specific facts or reasons to justify a finding that
further particularization is necessary.

Defendants are not permitted to use a bill of particulars to learn evidentiary detail
or the Government's legal theory. The Indictment plainly allows defendants to identify the
charges against them, avoid surprise at trial, and interpose a plea of double jeopardy if
necessary. For these reasons, defendants’ request for a bill of particulars is denied.

2. Rule 16 Discovery and Rule 12 Notice

Defendants move for discovery and inspection pursuant to Rule 16 of the Federal
Rules of Criminal Procedure. (Dkt. Nos. 243; pgs. 16-20; 244, pgs. 4-15; 246, pgs. 3-4;
247, pgs. 2-4; 251, pgs. 4-11; 252, pgs. 3-13; 253, pgs. 9-22; 331, pgs. 5-8: 360, pgs. 14-
22). Rule 16(a) requires the Government to disclose certain evidence and information
upon request of a defendant. While Rule 16 was intended to provide for liberal discovery,

a defendant is not entitled to discovery of “the entirety of the Government's case against
him.” United States v. Percevault, 490 F.2d 126, 130 (2d Cir. 1974). Rule 16 provides that
a defendant is entitled to the following: (1) a defendant's written, recorded or oral
Statements in the possession of the Government; (2) the defendant's prior record; (3)
documents, objects, books, papers, photographs, etc. that will be used during the
Government’s case-in-chief, (4) reports of examinations or tests: (5) and information
about expert witnesses in accordance with Fed. R. Evid. 702, 703 and 705. See Fed R.
Crim. P. 16(a)(1). Rule 16 specifically exempts from disclosure “reports, memorandum,
or other internal Government documents made by an attorney for the Government or
other Government agent in connection with investigating or prosecuting the case.” See
Fed. R. Crim. P. 16(a}{2).

Defendants specifically request discovery of: (1) any written or recorded
Statements of defendants; (2) full details and records of prior arrests and convictions,
including NCIC computer checks; (3) all electronic surveillance, wiretap, eavesdropping,
and tracking information; (4) minutes and transcripts of grand jury proceedings: (5)
identities, nicknames, and photographs of informants and co-conspirators; (6) the. reports
or results of any physical or mental examinations or scientific tests, particularly lab.reports
of the contents and weights of controlled substances allegedly seized; (7) information
related to any audio or visual identification procedures used; (8) all audio and video
recordings made related to this case, including Jamestown Police body camera footage
from April 21 and 22, 2018 at 49 Anderson Street; (9) information from all controlled buys
conducted in this case, including audio recordings and lab reports; (10) search warrants
and warrant applications for the following searches: 131 Barrows Street, 2003 .

Volkswagen Jetta, black box, and storage unit, as well any related government notes and
memoranda; (11) all information gained from and photographs taken of evidence seized;
(42) disclosure of plea agreements and witness information; (13) production. of witness
statements who will not be called at trial; and (14) a written summary of any testimony the
Government plans to introduce as evidence pursuant to Rules 702, 703 or 705 of the
Federal Rules of Evidence.

In its written responses to defendants’ discovery requests, the Government states
that it has fully complied with its obligations under Rule 16. The Government affirms that
between July 19,2018 and July 15, 2019 it provided defendants with substantial voluntary
discovery and that it will continue to provide any additional discoverable materials that
become available. In addition, the Government submits that it has made available for
counsel’s review sensitive materials subject to this Court's Protective Order, including
investigative reports, records, audio and video recordings of controlled buys, and
sensitive search warrants and applications. The Government states that it has disclosed
relevant statements made by the defendants by providing post-arrest reports. The
Government also indicates that it has provided copies of each defendant’s criminal
record. The Government confirms that it has provided all documents and objects currently
in its possession, custody, or control as requested to the extent the defense is entitled to
the items. The Government indicates that it disclosed forensic laboratory reports of the
controlled substances seized in this case, and that it will provide any additional laboratory
reports upon receipt. The Government states that no corporeal identification procedures
were utilized in this case. The Government represents that it will timely provide all relevant

expert disclosures, including summaries of the experts’ credentials and methods.
Defendants also request disclosure of plea agreements, personnel files of
government witnesses, and mental health records of government witnesses. The
Government objects that this request is beyond the scope of Rule 16. The Court agrees
that such disclosure is not required under Rule 16, but to the extent such records
constitute favorable, exculpatory, or impeachment information under Brady, Giglio, and
their progeny, the Government is directed to produce such information as discussed
below.

Defendants also move for production of witness statements who will not be called
at trial. The Government objects to this request. It concedes that to the extent the
defendant is attempting to identify Brady material through this request, the government is
aware of its Brady obligations and will comply.

In regard to the specific requests of defendants Michael and Hail, the Government
States that it has provided the search warrants and applications executed on a 2003
Volkswagen Jetta bearing Pennsylvania Temporary registration 3050-842 with
VIN#3VWPES9M83M186054 and items contained within said vehicle, a black box seized
at 49 Anderson Street, and a storage unit, rented in the name of Alexis Hall, Unit # 309,
located at Building #11, 2553 S. Work Street, in Ellicott, New York. Defendant Michael
also moved to inspect the black box seized at 49 Anderson Street and to inspect the
methamphetamine allegedly possessed by defendant. The Government indicates that it
will allow inspection of all items it anticipates using as evidence in its case-in-chief at trial.

In regard to the specific requests of defendant Stovall for surveillance records,
GPS records, and search warrants and warrant applications for the searches of 131

Barrows Street on February 5, 6, and 12, 2018, the Government represented that it would
be providing all material requesied, including additional police reports and several disks
of audio and video files containing recordings. of controlled buys involving Stovall. The
Government is directed to provide such records to defendant if it has not done so already.

Based upon the representations made by the Government in their written
responses and during oral argument, and consistent with the Court's directives described
above, defendants’ request for discovery pursuant to Rule 16 is denied as moot. The
Governmeni is reminded that its disclosure obligations continue up through and during
trial. See Fed. R. Crim. P. 16(c).

Defendants also move for notice of intention to use evidence against defendants
at trial pursuant to Rule 12 of the Federal Rules of Criminal Procedure. (Dkt. Nos. 246, 4;
251, pgs. 4-10; 253, pgs. 16-23; 360, pg. 18). The Government has provided notice that
it intends to use all items the defendants have been provided with or made aware of in
accordance with Rule 12(b)(4)(a). Therefore, this branch of defendants’ discovery motion
is also dented as moot.

3. Disclosure of Informant identities

Defendants move for disclosure of the identities of all informants used by the
Government in the course of its investigation. (Dkt. Nos. 244, pg. 5; 246, pgs. 9-11; 252,
pg. 22; 253, pgs. 9-15; 360, pg. 11). Defendants also seek potential impeachment
material as to these individuals. (/d.) The Government objects to this request on the
grounds that defendant has not shown a particularized need for this information.

The Government has a qualified privilege to withhold information concerning the
names of confidential informants that it does not intend to call as witnesses. See Rovario

v. United States, 353 U.S. 53, 60-62 (1957) (the purpose of the privilege is to encourage

10
citizens to report criminal activity). The informant’s privilege must give way, however, if
disclosure is essential to a defense or the fair determination of the case. United States v.
Lilla, 699 F.2d 99, 105 (2d Cir. 1983). To that end, a defendant seeking the identity of a
confidential informant must make some evidentiary showing as to why disclosure is
significant to determining defendant's guilt or innocence. See United States v. Jimenez,
789 F.2d 167, 170 (2d Cir. 1986) (explaining that defendants face a “heavy burden” of
establishing that disclosure is essential to the defense); Lilla, 699 F.2d at 105 (‘this
requires some demonsiration that in the absence of such disclosure the defendant will be
denied a fair trial’); United States v. Valenzuela-Bernal, 458 U.S. 858, 871 (1982)
(defendant need not show that the informant’s testimony would actually be helpful to the
defense, but instead “the events to which a witness might testify, and the relevance of
those events to the crime charged”).

Defendants have not provided any specific reasons as to why informant identities
are material or necessary to their defense. They do not offer an explanation of what the
informants might testify about, nor do they establish its relevance to the crimes charged
here. Instead, defendants make general statements that disclosure of informant
information is necessary for the preparation of their defenses for trial. This is insufficient
to meet the burden. If and when an informant is to be called as witnesses at trial,
defendants will have access to his or her identity as well as all relevant impeachment
material, prior statements, and notes of their interviews. In addition, if an informant reveals
exculpatory information at any time, the Government has an ongoing duty to disclose this
information in time for its effective use at trial. Thus, defendants’ motion for disclosure of

informant identities is denied.
4. Compel Production of Brady/Giglio Material

Defendants move for the disclosure of any favorable, exculpatory or impeachment
materials pursuant to Brady, Giglio and their progeny.* (Dkt. No. 243, pgs. 20-22; 244,
pgs. 18-19; 246, pgs. 4-6; 247, pg. 4; 251, pg. 13; 252, pgs. 13-20; 253, pgs. 23-29; 360,
pgs. 18-20). “[A]s a general rule, Brady and its progeny do not require immediate
disclosure of ail exculpatory and impeachment material upon request by a defendant.”
United States v. Coppa, 267 F.3d 132, 146 (2d Cir. 2001). “[Als long as a defendant
possesses Brady evidence in time for its effective use, the Government has not deprived
the defendant of due process of law simply because it did not produce the evidence
sooner.” /d. at 144.

The Government submits that it is mindful of its obligations under Brady and its
progeny. The Government indicates that it is not in possession of any exculpatory Brady
material but that it will disclose any exculpatory information it should become aware of.
The Government agrees to provide impeachment Brady material, namely, promises of
leniency or immunity agreements with witnesses, criminal records of witnesses, immoral
or criminal acts committed by witnesses, and prior inconsistent statements, prior to the
commencement of trial and when the Government produces Jencks Act material. Given
the Government's representations, defendants’ motion to compel the production of
Brady/Giglio material is denied. Consistent with Coppa, the Government is reminded of
its continuing obligation to timely disclose any Brady and Giglio material to defendant.

See United States v. Padovani, 2016 WL 5402696, .at *4 (W.D.N.Y. Sept. 28, 2016).

 

? Brady v. Maryland, 373 U.S. 83 (1963); Giglio v. United States, 405 U.S. 160 (1972).

12
5. Early Disclosure of Witness Statements and Jencks Act Material

Defendants move for early disclosure of witness names and statements prior to
trial. (Okt. Nos. 243, pg. 22; 244, pg. 19-20; 246, pg. 8-9; 247, pg. 4; 251, pgs. 12-13:
252, pgs. 20-22; 253, pgs. 30-31; 360, pg. 23). The Government has no general duty to
disclose the identities of its witnesses before trial. United States v. Bejasa, 904 F.2d 137,
139 (2d Cir. 1990). Section 3500 of Title 18 of the United States Code requires that the
Government, on motion of defendant, disclose a Government witness’s prior statements
that are in the Government's possession and relate to the subject matter of the witness's
direct testimony. See also Jencks v. United States, 353 U.S. 657 (1957); Fed. R. Crim.
P. 26.2 (procedure for producing a witness statement). A witness statement is defined as:
(1) a written statement by a witness that is signed or otherwise adopted or approved by
the witness; (2) a substantially verbatim recording or transcription of a witness's oral
statement; or (3) any statement however taken or recorded made by the witness to the
grand jury. 18 U.S.C. 3500(e). Statements are not required to be produced, by law, until
after the witness has testified on direct examination, and the Court cannot mandate that
they be produced sooner. See 18 U.S.C. §3500(a); Fed. R. Crim. P 26.2(a).

The Government indicates that it will disclose all 3500 material sufficiently prior to
trial to allow defendants adequate time to prepare and, in accordance with the District
Court’s pretrial order, to permit the Court to conduct the trial in an orderly and efficient
manner. In light of these representations, defendants’ requests for early disclosure of

witness statements are denied as moot.

13
6. Grand Jury Testimony

Defendants request production of grand jury transcripts, minutes, and exhibits but
puts forth no particular grounds for the requests. (Dkt. Nos. 244, pggs. 4-5; 253, pg. 32;
360, pgs. 22-23). The Government opposes these requesis and previously indicated that
it will disclose any grand jury testimony that constitutes 3500, Brady or Giglio material.
The burden is on the defense to show that "a particularized need" exists for the minutes
which outweighs the policy of secrecy. Pittsburgh Plate Glass Co. v. United States, 360
U.S. 395, 400 (1959). An indictment valid on its face is not subject to challenge on the
ground that the grand jury acted on the basis of inadequate or incompetent evidence.
United States v. Calandra, 414 U.S. 338, 345 (1974). A defendant is not entitled to inspect
grand jury minutes and evidence without producing “concrete allegations of Government
misconduct.” United States v. Leung, 40 F.3d 577, 582 (2d Cir. 1994). Defendants have
not made any such allegations here. Therefore, to the extent that defendants request
grand jury materia! that is not also 3500, Brady or Giglio material, the motion is denied.

7. Limitation of Co-Conspirator Declarations / Conspiracy Hearing

Defendants move for pretrial limitation of statements attributable to alleged co-
conspirators which the Government intends to introduce at trial pursuant to Federal Rules
of Evidence 104 and 801(d)(2)(E). (Dkt. Nos. 244, pg. 17, 252, pg. 13; 360, pg. 24).
Defendants also frame this as a request for a conspiracy hearing regarding the existence
of a conspiratorial agreement prior to admission of conspiratorial hearsay. (Dkt. Nos. 253,
pg. 34; 360, pg. 25).

The Government counters that it will proffer evidence in support of the admission

of out-of-court co-conspirator statements at the time designated by the trial court for a

14
proffer. This request to determine the admissibility of evidence is premature and the
denial of the request at this time will not prejudice defendants. See United States v. Henry,
861 F.Supp. 1190, 1196-97 (S.D.N.Y. 1994). Thus, the Court denies the. motion without
prejudice to renewal before the District Court.
8. Rules 404(b), 608, 609, and 807 Evidence

Defendants move for disclosure of any evidence of prior crimes or bad-acts the
Government intends to introduce at trial pursuant to Federal Rule of Evidence 404(b).
(Dkt. No. 243, pg. 23; 244, pgs. 12-13; 246, pgs. 6-7; 251, pg. 14; 252, pgs. 12-13; 253,
pgs. 29-30; 360, pg. 18). Defendants also move for pretrial disclosure of impeachment
evidence pursuant to Federal Rules of Evidence 608 and 609. {id.) The Government
states that it will provide reasonable notice in advance of trial of the general nature of
prior uncharged crimes that it intends to use at trial under Rule 404(b). It further submits
that it has no obligation to provide pre-trial notice of impeachment evidence under Rules
608 and 609 and will address same in its pre-trial memorandum to the District Court. The
Government further states that, pursuant to Rule 609, it intends to impeach defendants
with their own criminal, parole, or probation history should either defendant elect to testify
at trial. The Government indicates it will provide this information consistent with the
disclosure of Jencks Act material. The Government states that should it become aware
of additional Rule 404(b), Rule 608, or Rule 609 evidence, it will notify defendant in
advance of trial.

The Government is. required to provide “reasonable notice in advance of trial” of
the general nature of prior uncharged crimes or bad acts it intends to introduce against a

defendant. See Fed. R. Evid. 404(b). Rule 608 of the Federal Rules of Evidence does not

15
contain the same pretrial notice requirement. Based upon the Government's
representation that it will disclose bad act or impeachment evidence prior to trial,
defendant’s moiion is denied as moot. The Court instructs that any disclosure should be
done in accordance with the District Court’s pretrial order. The issue of admissibility of
evidence pursuant to Federal Rules of Evidence 404(b),. 608, 609, and 807 is left to the
determination of the District Court at the time of trial.
9. Bruton Request

Defendants make a request under Bruton v. United States, 391 U.S. 123 (1968)
for an order requiring the Government to redact any portions of any oral or written
statements or confessions by any non-testifying co-defendants or co-conspirators that the
Government intends to introduce at trial that may tend to inculpate the defendant. (Dkt.
No. 244, pg. 17; 360, pg. 25). As a general rule, this type of motion is best considered by
the trial judge. United States v. Anguiera, 2012 U.S. Dist. LEXIS 51862 (W.D.N.Y. April
12, 2012) ("[T]he relief sought for excluding non-testifying co-conspirator statements...{i}s
better considered by the District Judge prior to trial and deferred for that consideration"). |
For this reason, the Defendants’ request is denied without prejudice to renew this motion
before the District Court.

10. Voir Dire of Government Experts

Defendants move for permission to voir dire any proposed government experts
outside the presence of the jury. (Dkt. Nos. 253, pgs. 32-33). The Government states that
the District Judge is better suited to address this request. The Court agrees that the
District Judge who will preside over the trial of this case is best equipped to address this

motion. Thus, the motion is denied without prejudice to renewal before the District Court.

16
11. Preservation of Rough Notes

Defendants move for an order requiring all federal, state or local agents and
officers to retain and preserve all rough notes taken in the course of the investigation.
(Dkt. Nos. 244, pg. 20; 246, pgs. 11-12; 253, pg. 30). The defendants further request that
the Government preserve notes made by Government witnesses, including state and
local authorities, in the event they later become discoverable. (/d.). The Government
maintains that it will endeavor to maintain these materials, should they exist, but also
objects that this motion includes material that may exceed the Government's obligation
under 18 U.S.C. 3500 and Fed. R. Crim. P. 26.2. The Court grants defendants’ motion
and the Government is directed to preserve all rough notes and items of evidence. See
United States v. Jones, 2014 U.S. Dist. LEXIS 84452, at *16 (W.D.N.Y. May 29, 2014),
report and recommendation adopted, 2014 U.S. Dist. LEXIS 84023 (W.D.N.Y. June 19,
2014), (quoting United States v. Coates, U.S. Dist. LEXIS 105689, 2013 WL 3897484, at
*5 (W.D.N.Y. July 29, 2013)).

12.  Audibility Hearing

Defendants move for the right to ask the Court to hold an audibility hearing for any
recordings the Government seeks to introduce at trial. (Dkt. No. 253, pgs. 33-34; 344).
The Government states that it has or will make available all recordings of surveillance
and intercepted conversations of defendants. Defendant Stovall seeks an audibility
hearing and transcripts of the audio portions of recordings of controlled buys which
occurred on February 5 and 6, 2018. Defendant's motion is premature and is reserved
for pretrial determination by the District Court. Further, the Government has no obligation

to transcribe audio tapes for the defense. See United States v. Columbo, 2006 U.S. Dist.

17
LEXIS 49255, at *55-56 (S.D.N.Y. 2006) (“Once the Government has designated the
tapes it intends to use at trial, defendants should identify any specific audibility issues and
bring them to the Court’s attention promptly.”)
13. Severance of Trials
Defendants move to sever their cases from the cases against their co-defendants.
(Dkt. No. 360, pg. 25). A decision on this motion is best jeft to the discretion of the District
Judge who will preside over the trial of this case. See United State v. Montalvo, 2014 U.S.
Dist. LEXIS 111432, at *39 (W.D.NLY. Apr. 16, 2014). Therefore, defendants’ motion for
severance is denied without prejudice to renewal before the District Judge.
14. Joinder of Motions
Defendants have moved to join in each other’s pre-trial motions. (Dkt. No. 243,
pg. 22; 244, pg. 21; 247, pg. 6; 251, pg. 14; 253, pg. 34; 360, pg. 26). The Government
has opposed these requests. The request for joinder is granted with the further directive.
and findings that the decisions made by this Court as to each defendant's motions shail
also be deemed a finding and order as to all other defendants in this case, to the extent
televant. In the event an issue or motion applies only to one specific defendant, the
defendant will be expressly named.
15. Leave to File Additional Motions
Defendants also move to preserve their right to make further and additional
motions. (Dkt. Nos. 246, pg. 12; 247, pg. 5; 251, pg. 14; 252, pg. 26; 253, pg. 34; 360,
pg. 26). To the extent defendants intend to bring motions based upon new rulings,
information or evidence, their requests for leave to file additional motions are granted. To

the extent defendants intend to bring motions concerning issues that could have been

18
raised prior to the previous motion deadline, defendants’ requests are denied without
prejudice to bringing the motion upon a showing of good cause for the untimely filing.
16. Government's Request for Reciprocal Discovery

The Government moves for reciprocal discovery pursuant to Rule 16(b) of the
Federal Rules of Criminal Procedure including the opportunity to inspect, copy or
photograph books, papers, documents, photographs, tangible objects or copies or
portions thereof which are in the possession, custody or control of the defendant and
which the defendant intends to introduce as evidence at trial, as well as the results or
reports of any physical or mental examinations or scientific tests or experiments made in
connection with the case. (Dkt. Nos. 275; 276; 277; 278; 279; 280; 293: 365). The
Government's motion for reciprocal discovery is granted, and defendants are reminded
that their disclosure obligations continue up through and during trial. See Fed. R. Crim.
P. 16(c).

CONCLUSION

For the foregoing reasons, defendant's pre-trial motions (Dkt. Nos. 243; 244; 246:
247, 249; 251; 252; 253; 326; 330; 331; 360) are decided in the manner set forth above,
and the Government's requests for reciprocal discovery (Dkt. Nos. 275; 276; 277: 278:

279; 280; 293; 365) are granted.

SO ORDERED.

Dated: April 6, 2020
Buffalo, New York

HON. MICHAEL’. ROEMER
United States Magistrate Judge
